Case: 15-10578      Document: 00513136043         Page: 1    Date Filed: 07/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10578
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 30, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LEO DILLON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-295-5


Before JOLLY, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Leo Dillon is charged with conspiracy to possess with intent to distribute
1,000 kilograms or more of marijuana in violation of 21 U.S.C. §§ 846 and
841(b)(1)(A)(vii). He appeals from the district court’s order denying his motion
for reconsideration of its previous order affirming the magistrate judge’s ruling
revoking Dillon’s pretrial release and ordering him detained. In its response
to Dillon’s appeal, the Government moves to dismiss the appeal as untimely.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10578     Document: 00513136043     Page: 2   Date Filed: 07/30/2015


                                  No. 15-10578

      A detention order is a final decision over which we have appellate
jurisdiction pursuant to 28 U.S.C. § 1291. 18 U.S.C. § 3145(c). “In a criminal
case, a defendant’s notice of appeal must be filed in the district court within 14
days after . . . the entry of . . . the order being appealed.” FED. R. APP.
P. 4(b)(1)(A)(i). Dillon’s notice of appeal was not filed in a timely manner, nor
was it filed within the permissible extension period of Rule 4(b)(4).
      The time limit set forth in Rule 4(b)(1)(A) is mandatory, but it is not
jurisdictional. United States v. Martinez, 496 F.3d 387, 388-89 (5th Cir. 2007)
(citing Bowles v. Russell, 551 U.S. 205, 207-14 (2007)).           Although the
requirements of Rule 4(b)(1)(A) may be waived, see Martinez, 496 F.3d at 388-
89, the Government has not waived the issue in the instant case. Accordingly,
the Government’s motion is GRANTED, and the appeal is DISMISSED.




                                        2